PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 10,938,025
Issue Date:  March 2, 2021
Application No. 15/959,902
Filed: April 23, 2018
Attorney Docket No. Q237221   
:
:
:   DECISION ON REQUEST FOR REFUND
:
:




This is a decision on the request for refund received December 21, 2020. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “[o]n December 21, 2020. . . paid. . . the $140 Petition fee.  Upon completing the filing, Applicants received a “PDF Creation Error . . . instead of an Electronic Acknowledgement Receipt. . . [W]e were directed to re-file . . . pay the required fees again, and to submit a refund for the first payment of the fees”.  

In view of the above and a review of the Office finance records for the above-identified patent, the request for refund is granted.  The fee of $140 will be refunded to petitioner’s credit card.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 




/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions